Case: 12-10646   Date Filed: 10/30/2012   Page: 1 of 3

                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-10646
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 2:12-cv-00002-JES-DNF

BRIAN MICHAEL CASEY,

                                                             Plaintiff-Appellant,

                                   versus

MIKE SCOTT, Sheriff,

                                                           Defendant-Appellee.

                        ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 30, 2012)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:
                Case: 12-10646       Date Filed: 10/30/2012       Page: 2 of 3

       Brian Casey, a Florida state pre-trial detainee proceeding pro se, appeals the

sua sponte dismissal of his 42 U.S.C. § 1983 action pursuant to the “three-strikes”

provision of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g). Casey

asks this Court to vacate the district court’s order of dismissal because his prior

complaints, on which the dismissal was based, should not have been dismissed. After

careful review, we affirm.1

       We review de novo the denial of a motion for leave to proceed in forma

pauperis under the “three-strikes” provision of the PLRA. Dupree v. Palmer, 284

F.3d 1234, 1235 (11th Cir. 2002).

       A prisoner may not proceed in forma pauperis in a civil action where he has,

during his incarceration, filed three prior actions that were dismissed as frivolous,

malicious, or for failure to state a claim. 28 U.S.C. § 1915(g). There is an exception

where the prisoner is “under imminent danger of serious physical injury.” Id. When

this provision prevents the filing of an action, the court must dismiss the complaint

without prejudice. Palmer, 284 F.3d at 1236.

       The district court must search the record of the plaintiff’s federal cases to

determine if they were dismissed for the relevant reasons. Rivera v. Allin, 144 F.3d



       1
      In addition, because we affirm the district court’s dismissal of his complaint, we also
DENY the motion for summary judgment he filed in this Court.

                                               2
               Case: 12-10646     Date Filed: 10/30/2012    Page: 3 of 3

719, 726 (11th Cir. 1998), abrogated on other grounds by Jones v. Bock, 549 U.S.

199 (2007). Plaintiffs are bound by the judgments in their prior cases, and may not

dispute their merits in order to challenge a “three-strikes” determination. See

Commissioner of Internal Revenue v. Sunnen, 333 U.S. 591, 597 (1948) (ruling that

parties to a cause of action are bound by final judgments on the merits). Rather, the

proper avenue for challenging the merits of a final judgment is to appeal under the

Federal Rules of Appellate Procedure. See Fed.R.App.P. 3.

      Here, Casey does not assert that he is in danger of physical injury, so the

“three-strikes” rule applies to this case. 28 U.S.C. § 1915(g). As the records show,

the district court dismissed Casey’s complaints on three prior occasions for failure to

state a claim. Casey did not appeal these dismissals, which was the proper avenue for

challenging their merit. See Fed.R.App.P. 3. He is therefore bound by the judgments

in his prior cases. Sunnen, 333 U.S. at 597. As a result, Casey cannot claim error in

prior dismissals as a basis for challenging the court’s ruling. Therefore, we affirm the

district court’s dismissal of Casey’s civil action pursuant to the “three-strikes”

provision of the PLRA.

      AFFIRMED.




                                           3